Case 3:19-cv-02377-WQH-MSB Document 16 Filed 01/19/21 PageID.71 Page 1 of 2




 1   Joshua B. Swigart (SBN 225557)                            Daniel G. Shay (SBN 250548)
     Josh@SwigartLawGroup.com                                  DanielShay@TCPAFDCPA.com
 2
     SWIGART LAW GROUP, APC                                    LAW OFFICE OF DANIEL G. SHAY
 3   2221 Camino del Rio S, Ste 308                            2221 Camino del Rio S, Ste 308
     San Diego, CA 92108                                       San Diego, CA 92108
 4
     P: 866-219-3343                                           P: 619-222-7429
 5   F: 866-219-8344                                           F: 866-431-3292
 6
 7   Attorneys for Plaintiff
 8
 9                             UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12   JOHN AGANON,                                      )       CASE No: 19-cv-02377-WQH-MSB
                                                       )
13                      Plaintiff,                     )       NOTICE OF VOLUNTARY
14   vs.                                               )       DISMISSAL OF ACTION WITH
                                                       )       PREJUDICE PURSUANT TO FED.
15                                                     )       R. CIV. P. 41(a)(1)(A)(i)
16   FREEDOM DEBT RELIEF, LLC,                         )
     ANDREW HOUSSER, FINXERA,                          )
17                                                     )
     INC. & NATIONAL LITIGATION
18   LAW GROUP, LLP.                                   )
                                                       )
19                     Defendants.                     )
20                                                     )

21
22
23
24
25
26
27
28
                                                           1
                               Notice of Voluntary Dismissal of Action with Prejudice
Case 3:19-cv-02377-WQH-MSB Document 16 Filed 01/19/21 PageID.72 Page 2 of 2




 1         In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff
 2   John Aganon requests that the court dismiss all of Plaintiff’s claims against all
 3   Defendants with prejudice.
 4
 5   Respectfully submitted,
 6
 7   Date: January 19, 2021                    SWIGART LAW GROUP, APC

 8                                             By: s/ Joshua B. Swigart
 9                                             Joshua B. Swigart, Esq.
                                               Josh@SwigartLawGroup.com
10                                             Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                           Notice of Voluntary Dismissal of Action with Prejudice
